Citation Nr: 0717038	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from May 1983 to May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which awarded service connection for 
migraine headaches and residuals of a left wrist fracture, 
and assigned noncompensable ratings effective June 1, 2003, 
the day following the veteran's separation from active duty.

The May 2003 rating decision also denied entitlement to a 10 
percent rating for multiple, noncompensable, disabilities 
which was included in the January 2004 statement of the case 
(SOC).  The veteran perfected his appeal with regard to this 
matter in June 2004.  However, during the interim of the 
appeal, a 10 percent rating was assigned for residuals of the 
left wrist fracture and a 30 percent rating was awarded for 
post-traumatic stress disorder (PTSD).  Therefore, the appeal 
as to the issue has become moot. 38 C.F.R. § 3.324.

The Board notes that the veteran originally appealed the 
initial 30 percent evaluation for PTSD; however, he 
subsequently withdrew his request in October 2005.  As such, 
the claim is no longer in appellate status.

The claims were previously before the Board in May 2006.  
They have been returned to the Board and are ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's migraine headaches have been manifested by 
primarily nonprostrating, chronic headaches, occurring 
weekly.  

3.  The veteran's residuals of a left wrist fracture have not 
been productive of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no 
higher, for migraine headaches have been met since the award 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5024, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the 

necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claim.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.

In this case, the appeal arises from the original grant of 
service connection for the conditions at issue.  In January 
2003, prior to the decision on appeal, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the original service connection 
claims.  Following the notice of disagreement, the RO further 
notified the veteran in a December 2005 letter regarding what 
information and evidence was needed to substantiate the 
claims for increase ratings, including what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  An additional VCAA 
letter was sent to the veteran in May 2006.  Letters advising 
the veteran of the evidence needed to establish a disability 
rating and effective date were issued in May 2006, December 
2006, and January 2007.  The case was last readjudicated in 
the December 2006 supplemental statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some 
service medical records, service personnel records, post-
service private and VA treatment records, and VA examination 
reports.  In a December 2002 statement, the veteran informed 
the RO that his service medical records were lost, and that 
all attempts to recover them have failed.  The only available 
records were dated in 1998 and 2000.  However, the Board 
notes that VA treatment records dating from 2001 to 2003, 
prior to his discharge, have been associated with the file.  
In light of the veteran's statements that service medical 
records are not available, as well as the presence of the 
treatment records showing treatment in the year prior to 
discharge, which, for purposes of the increased initial 
rating issues on appeal, are the most relevant to the issue, 
the Board finds the duty to assist has been complied with. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional relevant evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra;
 see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service personnel records; VA outpatient treatment 
records; reports of VA examination; and post-service private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Migraine Headaches

The veteran contends that his service-connected migraine 
headaches warrants an initial compensable rating due to such 
symptoms as weekly occurrences of headaches and 
incapacitation from activities of daily living until the 
headaches are alleviated by medication.

Historically, service connection for migraine headaches was 
awarded in a May 2003 rating decision.  The RO assigned a 
noncompensable rating effective June 1, 2003, the day 
following the veteran's service from active duty service.  
The veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's migraine headaches are currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this Code, migraines are rated as follows: 
noncompensable for less frequent attacks; 10 percent 
disabling for characteristic prostrating attacks averaging 
one in 2 months over the last several months; 30 percent 
disabling for characteristic prostrating attacks occurring on 
an average once a month over the last several months; and 50 
percent disabling for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's migraine headaches more 
closely approximate the criteria for an initial 10 percent 
rating.  In this regard, available service medical records 
show the veteran complained of a six year history of migraine 
headaches upon examination in April 1998.  The examiner noted 
the neurological examination was normal.  Records dated in 
June 2000 show he was assigned Fioricet for migraines.

VA outpatient treatment records from the Syracuse VAMC dated 
while the veteran was still on active duty show he complained 
of mixed migraine and tension headaches in January 2002.  He 
indicated that he woke with the headaches approximately five 
days a week and lasting throughout the day.  He did complain 
of associated photophobia and phonophobia if he skipped a 
meal, which occurred about one to two times per month.  
Records dated in November 2002 indicate the veteran again 
complained of mixed migraine and tension headaches.  There 
were no neurological deficits.

Upon VA examination in February 2003, the veteran indicated 
that he got headaches approximately once every week to once 
every month.  Tylenol was said to relieve the symptoms.  On 
physical examination the veteran's cranial nerves II-XII were 
intact and symmetrical bilaterally.  The examiner found the 
headaches were easily controlled with one Tylenol.  

Records from Dr. JLK dated in April 2006 note the veteran 
complained of a 20 year history of chronic headaches.  He did 
not report a frequency.  He stated they lasted for hours and 
were associated with pressure in the frontal region.  He 
denied any definite triggers except stress and mining work.  
There was associated nausea and occasional vomiting.  The 
veteran denied fever, chills, double vision, confusion, or 
weakness.  They were frequently combined with photophobia.  
Dr. JLK noted that magnetic resonance imaging (MRI) reports 
were unremarkable.  Neurological examination was normal.  It 
was Dr. JLK's impression that the veteran had chronic tension 
headaches with exacerbations.  The increase in headaches was 
most likely attributed to the veteran's mining work which was 
dusty and required the use of a heavy helmet.

Finally, upon VA neurological examination in November 2006, 
the veteran report headaches three to four times per week.  
He stated the intensity range from 4-5/10 to 8/10 and lasted 
for hours.  The veteran reported associated nausea and 
vomiting.  He did not have any numbness or tingling when he 
had a headache.  He indicated that when he felt a headache 
coming on he took a butalbital and had to lie down for 45 to 
60 minutes.  He denied losing any time from work due to 
headaches.  

He reported a severe episode in April 2006.  The examiner 
noted a MRI following an emergency room visit was 
unremarkable, as Dr. JLK indicated in April 2006, after this 
incident.  The examiner noted the MRI did show some rotation 
of the medulla in a clockwise impression by approximately 10 
degrees.  There was also some indentation to the right half 
of the most inferior aspect of the medulla by what appeared 
to be a tortuous right vertebral artery.   Physical 
examination showed the cranial nerves III-XII were intact.  
Pupils were equal, round, and reactive to light.  Extraocular 
movements were full.  The veteran was diagnosed with chronic 
headaches.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  

The evidence fails to reveal that his the headaches have 
generally been prostrating in nature, as evidence by 
indications in the record that the headaches were alleviated 
with medication if treated quickly, required occasional rest 
exceeding no more than 60 minutes, and resulted in no lost 
time from work.  The Board does note, however, that the 
veteran presented to the emergency room in April 2006 due to 
a headache, and that such would tend to reflect a prostrating 
headache on that occasion.  While the evidence does not 
establish prostrating attacks averaging one every two months, 
it does establish chronic headaches occurring at least 
weekly.  Thus, affording the veteran all reasonable doubt, 
the Board finds the medical evidence more nearly approximates 
findings consistent with no more than a 10 percent disability 
evaluation for migraine headaches, since the effective date 
of the award of service connection.  38 C.F.R. §§ 4.7, 
4.124a.  

Should the veteran's disability picture change in the future, 
he may apply for a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor have the migraine 
headaches, by themselves, markedly interfered with 
employment.  In this regard, the veteran has indicated that 
he has lost no time from work due to his migraine headaches.  
Thus, the increased 10 percent rating adequately compensates 
the veteran for the nature and extent of severity of his 
migraine headaches and the Board finds no basis for further 
action on this matter.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals Left Wrist Fracture

The veteran contends that his service-connected residuals of 
a left wrist fracture warrants an initial rating in excess of 
10 percent disabling due to such symptoms as loss of range of 
motion and pain.

Historically, service connection for residuals of a left 
wrist fracture was awarded in a May 2003 rating decision.  
The RO assigned a noncompensable rating effective June 1, 
2003, the day following the veteran's service from active 
duty service.  The veteran is appealing the original 
assignment of the noncompensable rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

In December 2006, the RO awarded an increased 10 percent 
evaluation retroactive to the original grant of service 
connection.  The veteran has not withdrawn his increased 
rating claim and as such, it remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimaint will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The veteran's left wrist is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Under this Code, tenosynovitis is rated on limitation of 
motion of the affected part.  Under Diagnostic Code 5215, 
limitation of motion of the wrist is assigned 10 percent 
ratings for palmar flexion limited in line with the forearm 
and dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a.


Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left wrist more closely 
approximate the criteria for the current 10 percent rating.  
At the outset, the Board notes the veteran is receiving the 
maximum scheduler rating under Diagnostic Code 5215.  Id.   
There has been no objective evidence of record that residuals 
of the left wrist fracture are productive of ankylosis to 
warrant an increased rating under Diagnostic Code 5214.  Id.

In this regard, available service medical records show the 
veteran fell on his wrist in August 2001 and sustained a chip 
fracture to the carpal bone of the left wrist.  The veteran 
was tender over the distal ulna in August 2001 and September 
2001. There was some discomfort with dorsiflexion of the 
wrist, as well as eversion; however, there was no evidence of 
ankylosis.  He was neurovascularly intact and he had full 
range of motion of all his digits.  In October 2001, the 
veteran was not limited with flexion, extension, or ulnar 
deviation.  Tendonitis of the left wrist was considered to be 
resolving.  

X-rays taken in September 2001 show no degenerative changes.  
VA outpatient treatment records dated in November 2003, show 
the veteran had full range of motion of the upper 
extremities.

Upon VA examination in February 2003, the veteran was able to 
dorsiflex the wrist to 55 degrees.  Palmar flexion was to 80 
degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 45 degrees.  The examiner noted dorsiflexion 
was 15 degrees below normal.  Grip strength and gross motor 
ability were 5/5.  The examiner found no evidence of physical 
impairment.

Upon VA joints examination in November 2006, the veteran 
complained of occasional pain in his left wrist.  He 
indicated that for the most part the wrist did not bother 
him.  He denied the use of assistive devices.  He denied 
problems with lifting, pushing, and pulling of left arm.  He 
did not have any flare-ups of wrist pain or incapacitating 
episodes over the past year.  He denied any associated 
constitutional symptoms.  He denied lost time from work.  
Range of motion was as follows: flexion 60 degrees; extension 
60 degrees; radial deviation 10 degrees; and ulnar deviation 
30 degrees.  He complained of slight discomfort at ulnar 
aspect at the extreme of radial deviation.  Motor and grip 
strength were 5/5.  There was no sensory deficit of the hand.  
The veteran was able to touch the proximal palmar crease with 
all fingers.  Finkelsteins, Phalen's, and Tinel's signs were 
all negative.  After repetitive flexion and extension, there 
was no evidence of pain, weakness, or fatigability.  There 
was no change in range of motion or pain pattern.

The Board has also considered functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, as noted 
above, the veteran denied flare-ups of pain upon examination 
and there was no functional loss due to flare-ups or after 
repetitive motion testing.  Thus, after consideration of the 
evidence, the Board finds that any functional impairment due 
to the veteran's left wrist disability is adequately 
reflected in the 10 percent rating assigned.

Should the veteran's disability picture change in the future, 
he may apply for a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the residuals of a 
left wrist fracture, by themselves, markedly interfered with 
employment.  In this regard, the veteran has indicated that 
he has lost no time from work due to his left wrist.  Thus, 
the assigned rating adequately compensates the veteran for 
the nature and extent of severity of his residuals of a left 
wrist fracture and the Board finds no basis for further 
action on this matter.  See Bagwell, 9 Vet. App. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.



ORDER

Entitlement to an initial 10 percent evaluation for migraine 
headaches is granted subject to the controlling regulations 
governing monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left wrist fracture is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


